internal_revenue_service index numbers number release date date cc dom corp plr-115427-98 parent purchaser seller target purchaser’s authorized representative date a date b date c this responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent an s_corporation and purchaser its qualified subchapter_s plr-115427-98 subsidiary qsss within the meaning of sec_1361 of the internal_revenue_code and seller are requesting an extension to file a sec_338 election under sec_338 and sec_338 and sec_1_338_h_10_-1 of the income_tax regulations the election with respect to the acquisition of target on date a additional information was received in letters dated date date and date the material information is summarized below currently and on date a parent an s_corporation owned all of the issued and outstanding_stock of purchaser a qsss parent has a calendar taxable_year and uses the accrual_method of accounting target was an s_corporation and was wholly owned by seller an individual target had a calendar taxable_year and used the accrual_method of accounting on date a purchaser and seller entered into a stock purchase agreement for purchaser to acquire all of seller's target stock also on date a purchaser acquired all of seller's target stock for cash and notes in a fully taxable_acquisition it is represented that parent was not related to seller within the meaning of sec_338 and parent's purchaser's acquisition of target stock qualified as a qualified_stock_purchase as defined in sec_338 parent and seller intended to file the election the election was due on date b but for various reasons it was not filed on date c which is after the due_date for the election purchaser's outside accountant discovered that the election was not timely filed the period of limitations on assessments under sec_6501 has not expired for parent's target's or seller's taxable_year s in which the acquisition sale was consummated the year the election was due or for any year s that would be affected by the election had it been timely made sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii plr-115427-98 under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by purchaser and the s_corporation shareholders on form 8023-a or form in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form 8023-a or form provide that if a sec_338 election is made for an s_corporation form 8023-a or form must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form 8023-a or form sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets sec_1361 provides that the term s_corporation plr-115427-98 means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a qsss is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsss are treated as assets liabilities and such items as the case may be of the s_corporation under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case parent and seller were required by sec_1_338_h_10_-1 to file the election on date b however for various reasons the election was not filed subsequently parent and seller filed this request under sec_301_9100-1 for an extension of time to file the election the time for filing the election is fixed by the regulations ie sec_1 h - d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and seller to file the election provided parent and seller show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by seller parent purchaser's outside accountant and authorized representative explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that seller and parent relied on them to timely make the election that parent and seller filed their returns consistent with the election and requested this relief before the omission was discovered by the service and that the government will not be prejudiced if relief is granted see sec_301 b i and v based on the facts and information submitted including the representations made we conclude that parent and seller have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting plr-115427-98 relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent and seller to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on parent and seller signing the election parent and seller treating the acquisition sale of target stock as a sec_338 transaction seller not using the installment_method to report the transactions parent qualifying as an s_corporation under sec_1361 and purchaser qualifying as a qsss under sec_1361 and the taxpayers' seller's parent's and target's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent and seller must file the election in accordance with sec_1_338_h_10_-1 that is a new election on form 8023-a or form must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form see announcement 1998_2_irb_38 a copy of this letter should be attached to the election form parent and seller must file or amend as applicable their returns to report the transaction as a sec_338 transaction including seller amending his return by retracting his form_6252 and not reporting this transaction on the installment_method and attach a copy of the election and the information required therewith and a copy of this letter we express no opinion as to whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment and if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by seller on target's deemed asset sale in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set plr-115427-98 forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply requested it sec_6110 provides that it may not be used or cited as precedent this letter is directed only to the taxpayer s who a copy of this letter is being sent to authorized representative pursuant to the power_of_attorney on file in this office and to seller corporate sincerely yours assistant chief_counsel by bernita l thigpen deputy assistant chief_counsel corporate
